Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on October 28, 2020 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (U.S. Publication No. 2016/0188219 A1) hereafter referred to as Peterson’219.
Referring to claim 1, Peterson’219, as claimed, a method comprising:
determining an amount of valid data for each data block of a plurality of data blocks stored at a first memory (identify valid data stored, see para. [0074]);
performing an operation to write valid data of a particular data block of the plurality of data blocks from the first memory to a second memory based on the amount of valid data for each data block of the plurality of data blocks (valid data relocated in response to filling a threshold number of storage, see paras. [0079], [0080], [0088], and [0089]);
determining that a threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]); and
in response to determining that the threshold condition has been satisfied, performing, by a processing device, the operation to write valid data of the plurality of data blocks from the first memory to the second memory based on when the valid data was written to the first memory (relocating valid data from one storage to another, see paras. [0110], [0111], [0040]; also note: time elapsed, see paras. [0033], [0034]).
As to claim 2, Peterson’219 also discloses determining that the threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]) further comprises: identifying an indicator associated with when a last data block was written to the first memory (length of time data was in storage, see paras. [0033] and [0094]); and identifying a second indicator associated with when a first data block was written to the first memory, wherein the threshold condition corresponds to a difference between when the last data block was written to the first memory relative to when the first data block was written to the first memory (data retention time of storage, see paras. [0033], [0094]), and exceeding threshold, see paras. [0096], [0101], [0109], [0142]).
As to claim 3, Peterson’219 also discloses determining that the threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]) further comprises:
identifying an indicator associated with when a first data block was written to the first memory (length of time data was in storage, see paras. [0033] and [0094]); and determining whether an amount of data written to other data blocks of the first memory since the data was written to the first data block of the first memory exceeds the threshold condition, wherein the threshold condition is satisfied when the amount of data written to the other data blocks since the data was written to the first data block exceeds a threshold amount (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]).
As to claim 4, Peterson’219 also discloses determining that the threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied further comprises: identifying an indicator associated with when a first data block of the plurality of data blocks was written to the first memory (length of time data was in storage, see paras. [0033] and [0094]); determining whether an amount of elapsed time since the data was written to the first data block exceeds the threshold condition (data retention time of storage, see paras. [0033], [0094]), wherein the threshold condition is satisfied when the amount of elapsed time since the data was written to the first data block exceeds a threshold amount of elapsed time (exceeding threshold, see paras. [0096], [0101], [0109], [0142]).
data that is not invalid data such as data that has not been erased, deleted, cleared, removed, deallocated, unmapped, TRIMed, etc., see para. [0074]).
As to claim 6, Peterson’219 also discloses performing the operation to write the valid data from the first memory to the second memory further comprises: determining that the valid data is successfully written to the second memory; and responsive to the determination that the valid data is successfully written to the second memory, erasing the valid data from the first memory (delay the erase operation after valid data is relocated from the storage to one or more other storages, see paras. [0040]-[0043]).
As to claim 7, Peterson’219 also discloses the operation corresponds to garbage collection (garbage collector, see para. [0040]), and the operation writes valid data of the particular data block of the plurality of data blocks from the first memory to the second memory based on the particular data block storing a least amount of valid data relative to the other data blocks of the plurality of data blocks (valid data is relocated from the storage to one or more other storages, see paras. [0040]-[0043]), and a priority of which data blocks are subject to the operation is switched from determining the least amount of valid data (operation on storage comprising larger amounts of invalid data (e.g. smaller amounts of valid data since the storage is made up of either valid or invalid data), see paras. [0029], [0030]) to determining an indication of when valid data was written to the plurality of data blocks (time data in storage, see paras. [0033], [0094]) based on the threshold condition being satisfied (exceeding threshold, see paras. [0096], [0101], [0109], [0142]).
Note claims 9 and 17 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claim 10 recites the corresponding limitations of claim 2. Therefore it is rejected based on the same reason accordingly.

Note claim 12 recites the corresponding limitations of claim 4. Therefore it is rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Note claims 14 and 18 recite the corresponding limitations of claim 6. Therefore they are rejected based on the same reason accordingly.
Note claim 15 recites the corresponding limitations of claim 7. Therefore it is rejected based on the same reason accordingly.
As to claim 19, Peterson’219 also discloses to determine whether the second data of the another data block of the plurality of data blocks of the memory component that remains written to the another data block after the garbage collection operation (garbage collector, see para. [0040]) is performed satisfies the threshold condition, the processing device is further to:
identify whether a delta (deltas, see paras. [0035], [0081]-[0083], [0150], [0151]) between an indicator associated with the another data block and a second indicator associated with any of the remaining plurality of data blocks exceeds a threshold value (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]);
identify whether an amount of data written to the plurality of data blocks since the second data was written to the another data block exceeds a threshold value (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]); or
identify whether an amount of elapsed time (data retention time of storage, see paras. [0033], [0094]) since the second data was written to the another data block exceeds a threshold value (exceeding threshold, see paras. [0096], [0101], [0109], [0142]).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Peterson’219 in view of Zhang (U.S. Publication No. 2016/0179386 A1), hereafter referred to as Zhang’386.
As to claim 8, Peterson’219 also discloses the first memory and the second memory comprise solid-state storages (solid-state storage, see paras. [0036]-[0040]).
However, Peterson’219 does not explicitly teach the solid-state storage types single level cell (SLC) memory, multi-level cell, triple level cell, or quad level cell.
Zhang’386 discloses solid-state storage types single level cell (SLC) memory, multi-level cell, triple level cell (SLC, MLC, TLC NAND Flash, see paras. [0006] and [0007]).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson’219’s invention to comprise solid-state storage types single level cell (SLC) memory, multi-level cell, triple level cell, as taught by Zhang’386, in order to maintaining an appropriate amount of free memory to permit continued write operation (see paras. [0003]-[0007]).
.


Response to Arguments

Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
Applicant argued that “Peterson’219 does not teach determining that a threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied.” (Pages 16-18 of Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Peterson’219 discloses determining that a threshold condition associated with when valid data of the plurality of data blocks was written to the first memory has been satisfied (filling a threshold number of storages, see paras. [0080]-[0081], [0036]; also note: determining that the write capacity threshold is satisfied in response to filling a threshold portion, see para. [0043]).  Applicant does not specifically define a threshold condition.  The limitation states the threshold condition is associated with…  “Associated” is broad terminology.  Peterson’219 discloses filling a threshold amount of memory and satisfying a write capacity threshold.  Given the broadest reasonable interpretation, Peterson’219 discloses the claimed limitations.   Applicant is suggested to specify the threshold condition.
In summary, Peterson’219 and Zhang’386 teach the claimed limitations as set forth.







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185